Order issued September        13 , 2012




                                                In The
                                  Tourt vi Apprats
                        .iitt listrirt of &vats at Dallas
                                          No. 05-12-00771-CV


                             IN THE INTEREST OF G.E.P., A CHILD


                                              ORDER

       The Court has before it appellant's September 10, 2012 unopposed motion for extension of

time to file reply brief. The Court GRANTS the motion and ORDERS appellant to file her reply

brief by October 14, 2012.




                                                      ELIZABE H LANG-MIEk§
                                                      JUSTICE